Citation Nr: 1506920	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-33 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable evaluation for varicose veins of the left leg.


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In November 2013, the Board remanded this issue in order to obtain an addendum VA medical opinion.  Subsequently, the RO/AMC obtained the requested opinion, and the Board finds that the RO/AMC has substantially complied with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Varicose veins of the left leg are manifest by aching and fatigue after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.


CONCLUSION OF LAW

The Veteran's varicose veins of the left leg are 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.104, Diagnostic Code 7120 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, such a VCAA-compliant notice letter was sent to the Veteran in March 2009.  In addition, the RO has readjudicated the Veteran's claim following his appeal of the July 2009 rating decision, most recently in March 2014, and the Veteran was made aware of the types of evidence that are relevant in deciding his claim and the applicable rating criteria.  For these reasons, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records have been obtained, and the Veteran has been afforded a VA medical examination in connection with his claim.  The report from the VA examination indicates that the examiner reviewed the claims file, performed the appropriate testing, recorded the results, elicited in-depth medical histories from the Veteran with respect to his symptoms, and provided an opinion as to the functional impact of this disease based on these results and the Veteran's history.  In addition, the RO provided an addendum opinion in December 2013 which further explained the findings of the March 2009 examination.  Thus, the Board finds that the VA examination provided in this case is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, lay statements of the Veteran have been associated with the record and have been reviewed.  The Veteran has not asserted that there is any outstanding evidence relating to his claim.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Principles of Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the Veteran's symptomatology associated with varicose veins of the left leg has not significantly changed since the filing of the claim for an increased rating, in February 2009.  A uniform evaluation is therefore warranted.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he is entitled to a compensable evaluation for varicose veins in his left leg.  His disability is currently rated under Diagnostic Code 7120, which governs disability ratings for varicose veins.  38 C.F.R. § 4.104, Diagnostic Code 7120.  For the reasons that follow, the Board has determined that a 10 percent evaluation is warranted.

Under Diagnostic Code 7120, a 0 percent rating is warranted for asymptomatic palpable or visible varicose veins; a 10 percent rating is warranted for intermittent edema of extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; a 20 percent rating is warranted for varicose veins manifested by persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating warrants persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Finally, a 100 percent rating requires massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120.

In his February 2009 claim for an increased rating, the Veteran averred that he developed varicose veins in his left leg as a result of hikes undertaken during service.  (Service treatment records show that he was treated for varicose veins, and service connection was granted in an October 1994 rating decision.)  In his February 2010 notice of disagreement, he stated that his legs were "horrible," with "numerous dark spots, several bruises and a great percentage of my legs are of the dark pigmentation."  He reported having to wear compression hosiery which relieved "some of the pressure" on his legs, and stated that his feet hurt daily and that at the end of the day his legs were "heavy and swollen and very painful and hot to touch."  He further averred that when going to sleep he would elevate his feet for "some sort of relief."

The Veteran underwent a VA examination in March 2009.  The examiner reviewed the claims file in conjunction with the examination, noting that the Veteran was diagnosed with varicose veins of the left leg during service and that the disability had existed for 17 years.  By way of history, the Veteran complained of leg pain and swelling occurring after standing and walking.  He stated that he had intermittent edema which could not be relieved by foot elevation or compression hosiery, but noted that there was no dark pigmentation of the skin, eczema, or ulceration.  In addition, the Veteran averred that his varicose veins prevented him from working for long periods.

Contrary to the Veteran's subjective history, however, a clinical examination of the Veteran revealed that he was asymptomatic.  An examination of the left lower peripheral pulses revealed femoral pulse 2+, popliteal pulse 1+, dorsalis pedis pulse 1+, and posterior tibial pulse 1+, essentially normal results.  The examiner also referred to a vein stripping procedure which had apparently been performed many years prior.  (The Veteran had earlier claimed that he underwent such a procedure in 1994.)  In sum, the examiner continued the previous diagnosis of varicose veins but concluded that the disability was asymptomatic and had minimal impact on the Veteran's occupational and daily activities.

In February 2011, the Veteran reported "significant dark spots throughout my left leg into my foot area," noting that his "feet and leg swells constantly," and stated that the only "temporary relief" he could achieve was by wearing compression socks daily.  He also reported swelling of the feet and pain in his legs.

In his November 2012 substantive appeal, the Veteran once again reported pain, aches, swelling, and fatigue in his legs and ankles.  He confirmed that he still relied on compression socks for relief, and stated that he continued to elevate his legs at the end of the day.  He also reported numerous dark spots on the left leg, which he referred to as bruising.

In November 2013, the Board issued a remand directing a VA examiner to review the evidence and offer an opinion reconciling the asymptomatic March 2009 physical examination with the Veteran's subjective complaints of leg pain, fatigue, swelling, and bruising.  In compliance with that directive, a VA examiner reviewed the claims file and opined that he could not, without resorting to mere speculation, reconcile the Veteran's complaints with the March 2009 examination because, upon review, the March 2009 examiner had clearly indicated that the Veteran was asymptomatic.  The examiner also confirmed that the Veteran had previously received treatment for a "mild superficial varicose vein condition" while in service.  In short, the examiner concluded that the Veteran's complaints regarding observable symptomatology were inconsistent with the March 2009 physical examination.  With regard to the Veteran's complaints of pain, however, the examiner added as a caveat that "pain cannot be examined."

After a review of the lay and medical evidence, and in light of the Veteran's complaints of left leg aching and fatigue, the Board finds that the evidence is in equipoise on the question of whether the Veteran's varicose vein disability more nearly approximates the criteria for a noncompensable rating or a 10 percent rating under Diagnostic Code 7120.  Consequently, applying the benefit-of-the-doubt doctrine in the Veteran's favor, a 10 percent evaluation is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, as discussed above, has testified to swelling and a feeling of heaviness in his left leg.  He has also reported aches and pains in his left leg, and has stated that he wears compression socks daily and elevates his leg at night to relieve the pain.  In addition, he avers that he has dark bruising on his left leg, as well as problems with excessive sweating.  In this regard, the Board notes that the Veteran's lay testimony is competent to establish the presence of symptomatology that is within his personal experience, such as swelling, pain, and fatigue.  Layno v. Brown, 6 Vet. App. 465, 469-70; see also Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007) (noting that, for purposes of a claim for service connection, "because varicose veins may be diagnosed by their unique and readily identifiable features, the presence of varicose veins in not a determination 'medical in nature' and is capable of lay observation").  The Veteran is similarly competent to testify as to facts that are within his actual observation, such as his use of compression hosiery or elevating his leg to obtain relief from pain.

The only relevant medical evidence obtained during the appeal period is the March 2009 VA examination report indicating that the Veteran's left leg was asymptomatic and the December 2013 addendum opinion finding that the Veteran's allegations regarding his symptoms were largely inconsistent with the March 2009 report.  Specifically, the March 2009 examination indicated no observable edema or bruising, no dark pigmentation, eczema, or ulceration, and essentially normal left lower extremity peripheral pulses.  The examiner stated, in sum, that the Veteran's varicose veins were "asymptomatic."  As such, to the extent that the Veteran has alleged persistent edema, bruising, and other observable symptoms that are consistent with the rating criteria under Diagnostic Code 7120, the medical evidence conflicts with these statements.

The Board finds the medical evidence to be more probative, as it is based on an in-person examination (including peripheral extremity pulse tests), review of the Veteran's history, and a reasoned conclusion.  Therefore, in light of the medical evidence of record, the Board finds that the Veteran's statements as to intermittent or persistent swelling and bruising are not credible, and are outweighed by the March 2009 VA examination findings.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (when determining credibility of lay statements, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment).

In order to warrant a 10 percent rating, however, the Veteran need only demonstrate aching and fatigue in the affected leg after prolonged standing and walking, with symptoms relieved by elevation or compression hosiery.  See 38 C.F.R. § 4.104, Diagnostic Code 7120.  In this respect, the Veteran's statements with regard to unobservable symptoms like pain and fatigue are not refuted by the medical evidence of record.  Although the March 2009 VA examination indicated that the Veteran was asymptomatic, the December 2013 clarifying addendum noted that "pain cannot be examined."  Given that the Veteran has consistently reported having pain and fatigue in his left leg, along with the need to use compression hosiery and elevate the leg, the December 2013 addendum opinion may lend credence to his complaints by suggesting that they are not necessarily inconsistent with the March 2009 examination findings.  Moreover, as the March 2009 examination report confirms a history of varicose veins and associated pain and fatigue after prolonged standing and walking, the Board finds the Veteran's statements as to pain and fatigue carry some probative value when weighed against the March 2009 examination findings.  Consequently, the Board finds the evidence in equipoise as to whether the Veteran's disability picture rises to the level of a 10 percent rating.  As such, the benefit of the doubt is resolved in favor of the Veteran, and an increased evaluation to 10 percent disabled is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

However, because the evidence does not demonstrate persistent edema incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, an evaluation in excess of 10 percent is not warranted.

With respect to a potential evaluation in excess of 10 percent, the Board acknowledges the Veteran's reports, during the period of appeal, of swelling, a feeling of heaviness in the left leg, bruising, sweating, and dark pigmentation.  Again, the Board finds that the Veteran is competent to report such symptoms, but that his claims of persistent edema and bruising are not credible in light of the objective medical evidence of record-specifically, the March 2009 VA examination and December 2013 addendum opinion.  As was previously noted, the March 2009 examination demonstrated no observable symptoms, and there is no additional credible evidence indicating persistent edema.  Therefore, to the extent that the Veteran avers that he has persistent edema incompletely relived by elevation of his left leg, the Board finds that his statements are not credible, and the most probative evidence demonstrates that the criteria for a 20 percent rating under Diagnostic Code 7120 have not been met.  See 38 C.F.R. § 4.104, Diagnostic Code 7120.

Likewise, the Board notes that the criteria for an evaluation in excess of 20 percent under Diagnostic Code 7120 are successive, and thus a rating higher than 20 percent is not warranted in this case for the reasons discussed above.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008) (noting that successive rating criteria are where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component).  In this case, any schedular evaluation in excess of 10 percent requires a finding of at least persistent edema, which (as discussed above) is not shown here at any time during the appeal period.  Additionally, there is no competent evidence of ulceration, stasis pigmentation, or eczema, which are required for evaluations in excess of 20 percent.

Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disabilities with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected varicose veins of the left leg.  The credible evidence shows that the Veteran had aching and fatigue in his left leg after prolonged standing or walking, but that he does not demonstrate persistent edema.  These symptoms are contemplated by Diagnostic Code 7120.  See 38 C.F.R. § 4.104.  In addition, higher ratings are available under the applicable Diagnostic Code, in the event the Veteran's disability increases in severity.  Accordingly, the Board finds that the schedular rating currently assigned adequately describe the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to being service-connected for varicose veins of the left leg, the Veteran is in receipt of service connection for residuals of a fracture of the nose.  However, because the only increased rating claim on appeal at this time is for varicose veins of the left leg, that is the only disability that the Board is considering in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.

As the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for varicose veins of the left leg, the benefit-of-the-doubt doctrine is inapplicable, and an increased evaluation is not warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an evaluation of 10 percent, but no higher, for varicose veins of the left leg is granted, subject to controlling regulations governing the payment of monetary awards.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


